RIGGS, J.,
dissenting.
The majority finds substantial evidence in the record to support the Correction Department hearing officer’s conclusion that petitioner conspired to commit assault. I disagree.
The events leading up to the disciplinary action began late one night at EOCI when the guards on duty heard banging and scraping noises. They entered the cell area one or more times to investigate. During one of the attempted investigations, a guard observed petitioner acting as a lookout. The guards could not determine what the inmates were doing, because activity stopped every time they entered the cell area. A superior instructed the guards to turn on the PA system and record the sounds. The officer who recorded the sounds stated that “the described noises [and] bits of conversations [were] recorded,” but “it was very difficult to understand any conversation.” Although the recordings are referred to in the memoranda of several officers involved in the incident, they are not a part of the record.
The only bit of incriminating conversation reported in the record was an exchange, allegedly between petitioner and another inmate, in which one asked the other, “Are you through yet?” and the other replied, “No, about another thirty minutes.” When the officers entered the area to shake down the cells an inmate said, apparently to petitioner, “There’s too many of them, I’m gonna have to give up.” Those bits of conversation do indicate that the speakers were acting in concert, but they do not indicate the purpose of the “conspiracy.” One could just as easily infer that petitioner intended to use the weapon for self-protection from other inmates.
I agree with the hearings officer and the majority that petitioner was in the process of making a weapon out of the broken light fixture. However, I do not find any evidence in the record indicating that petitioner intended to use the weapon to commit an assault. Because there is not one *627scintilla of evidence (much less “substantial evidence”) supporting any inference as to the use of the weapon, I believe that the order finding that petitioner conspired to commit assault fails.
I dissent.